Exhibit 10.35

OFFICE LEASE

             THIS OFFICE LEASE ("Lease") is made between SPIEKER PROPERTIES,
L.P., a California limited partnership ("Landlord"), and AVI BIOPHARMA, INC., an
Oregon corporation, ("Tenant"), as of May 8, 2001, (the "date of this Lease").

BASIC LEASE INFORMATION

BUILDING:     Benjamin Franklin Plaza, One SW Columbia Street, Portland, OR 
97258

DESCRIPTION OF PREMISES:  Suite 1105 (the Premises is as outlined in red on
Exhibit B)

RENTABLE AREA OF PREMISES:  Approximately 2,543 rentable square feet

PERMITTED USE: General Office Use

SCHEDULED TERM COMMENCEMENT DATE:  August 1, 2001

SCHEDULED INITIAL TERM: Thirty-six (36)months SCHEDULED EXPIRATION DATE:  July
31, 2004

BASE RENT:

  (a) Initial Annual Base Rent: $64,846.50  ($25.50/rsf/year)   (c)  Subject to
increase pursuant to Paragraph 3.1(b) as follows:   (b) Initial Monthly
Installment of Base Rent:  $5,404.00   08/01/02 – 07/31/03  $5,563.00 per month
($26.25/rsf/year)
08/01/03 – 07/31/04  $5,722.00 per month    ($27.00/rsf/year)

SECURITY DEPOSIT: Tenant shall maintain existing security deposit on account in
the amount of $3,659.00

BASE YEAR FOR OPERATING EXPENSES:  Calendar Year 2001

TENANT'S PROPORTIONATE SHARE OF BUILDING:  0.96%

TENANT’S NAICS CODE: 325412

TENANT CONTACT: Name: Alan Timmins   Telephone Number: 503.227.0554   FAX:
503.227.0751       ADDRESSES FOR NOTICES: To:  Tenant To:  Landlord            
    One SW Columbia Street, Suite 1105 One SW Columbia Street, Suite 445      
Portland, OR  97258 Portland, OR  97258       Attn: Alan Timmins Attn: Vice
President       FAX:  503.227.0751 FAX:  503.973.5453  

TENANT’S BILLING ADDRESS: Not Applicable

LANDLORD’S REMITTANCE ADDRESS:  Spieker Properties, P.O. Box 3900, Department
30301, Portland, OR  97208

GUARANTOR:  Not Applicable

             IN WITNESS WHEREOF, the parties hereto have executed this Lease,
consisting of the foregoing Basic Lease Information, the following Standard
Lease Provisions consisting of Paragraphs 1 through 22 (the "Standard Lease
Provisions") and Exhibits A, B, C and D, all of which are incorporated herein by
this reference (collectively, this “Lease”).  In the event of any conflict
between the provisions of the Basic Lease Information and the provisions of the
Standard Lease Provisions, the Standard Lease Provisions shall control.

"Landlord"     "Tenant"           SPIEKER PROPERTIES, L.P.,
a California limited partnership,   AVI BIOPHARMA, INC.,
an Oregon corporation           By:  Spieker Properties, Inc.,
a Maryland corporation, its general
partner                 By:   By:    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Lynda M. Clarke     Alan Timmins             Its: Vice President   Its:
President, Chief Operating Officer           Date:   Date:  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

STANDARD LEASE PROVISIONS

1.          Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord, subject to all of the terms and conditions set forth herein,
those certain premises (the "Premises") described in the Basic Lease Information
and as outlined in red or as shown in the cross-hatched markings on the floor
plan attached hereto as Exhibit B.  The parties agree that for all purposes
hereunder the Premises shall be stipulated to contain the number of square feet
of rentable area described in the Basic Lease Information.  The Premises are
located in that certain office building (the "Building") whose street address is
as shown in the Basic Lease Information.  The Building is located on that
certain land which is also improved with landscaping, parking facilities and
other improvements and appurtenances.  Such land, together with all such
improvements and appurtenances and the Building, are all or part of a project
which may consist of more than one building and additional facilities, as
described in the Basic Lease Information (collectively referred to herein as the
"Project").  However, Landlord reserves the right to make such changes,
additions and/or deletions to such land, the Building and the Project and/or the
common areas and parking or other facilities thereof as it shall determine from
time to time.

2.          Term.

             (a)         Unless earlier terminated in accordance with the
provisions hereof, the term of this Lease (the "Term") shall be as set forth in
the Basic Lease Information; provided, however, in the event the Term
Commencement Date (defined below) occurs on a date other than the first day of a
calendar month, there shall be added to the Term the partial month (“Partial
Lease Month”) from the Term Commencement Date to (but not including) the first
day of the calendar month following the Term Commencement Date.

             (b)        Subject to the provisions of this Paragraph 2, the Term
shall commence on the date (the "Term Commencement Date") which is the earlier
of the date Landlord delivers the Premises to Tenant or the date Tenant takes
possession or commences use of any portion of the Premises for any business
purpose (including moving in).  If this Lease contemplates the construction of
tenant improvements in the Premises by Landlord, Landlord shall be deemed to
have delivered the Premises to Tenant on the date determined by Landlord's space
planner to be the date of substantial completion of the work to be performed by
Landlord (as described in the Improvement Agreement, if any, attached hereto as
Exhibit C) (the “Improvement Agreement”).  Notwithstanding the foregoing, in the
event that Landlord is delayed in delivering the Premises by reason of any act
or omission of Tenant, the Term Commencement Date shall be (unless Tenant takes
possession or commences use of the Premises prior thereto) the date the Premises
would have been delivered by Landlord had such Tenant caused delay(s) not
occurred.  This Lease shall be a binding contractual obligation effective upon
execution hereof by Landlord and Tenant, notwithstanding the later commencement
of the Term.  Tenant acknowledges that Tenant has inspected and accepts the
Premises in their present condition, “as is”, except for tenant improvements (if
any) to be constructed by Landlord in the Premises pursuant to the Improvement
Agreement, if any.

             (c)         In the event the Term Commencement Date is delayed or
otherwise does not occur on the Scheduled Term Commencement Date specified in
the Basic Lease Information, this Lease shall not be void or voidable, the Term
shall not be extended (except as provided in Paragraph 2(a)), and Landlord shall
not be liable to Tenant for any loss or damage resulting therefrom; provided
that Tenant shall not be liable for any Rent (defined below) for any period
prior to the Term Commencement Date except as may otherwise be provided in this
Lease.  Landlord may deliver to Tenant Landlord's standard form “Start-Up
Letter” for Tenant's acknowledgment and confirmation of the Term Commencement
Date.  Tenant shall execute and deliver such Start-Up Letter to Landlord within
five (5) days after receipt thereof, but Tenant’s failure or refusal to do so
shall not negate Tenant’s acceptance of the Premises or affect determination of
the Term Commencement Date.

3.          Rent and Operating Expenses.

             3.1        Base Rent

             (a)         Subject to the provisions of this Paragraph 3.1, Tenant
agrees to pay during the Term as Base Rent for the Premises the sums specified
in the Basic Lease Information (as increased from time to time as provided in
the Basic Lease Information or as may otherwise be provided in this Lease)
("Base Rent").

             (b)        Base Rent shall increase as set forth in the Basic Lease
Information or as may otherwise be provided in this Lease.

             (c)         Except as expressly provided to the contrary herein,
Base Rent shall be payable in equal consecutive monthly installments, in
advance, without deduction or offset, commencing on the Term Commencement Date
and continuing on the first day of each calendar month thereafter.  However, the
first full monthly installment of Base Rent shall be payable upon Tenant's
execution of this Lease.  If the Term Commencement Date is a day other than the
first day of a calendar month, then the Rent for the Partial Lease Month (the
"Partial Lease Month Rent") shall be prorated based on a month of 30 days.  The
Partial Lease Month Rent shall be payable by Tenant on the first day of the
calendar month next succeeding the Term Commencement Date.  Base Rent, all forms
of additional rent payable hereunder by Tenant and all other amounts, fees,
payments or charges payable hereunder by Tenant (collectively, “Additional
Rent”) shall (i) each constitute rent payable hereunder (and shall sometimes
collectively be referred to herein as "Rent"), (ii) be payable to Landlord in
lawful money of the United States when due without any prior demand therefor,
except as may be expressly provided to the contrary herein, and (iii) be payable
to Landlord at Landlord’s Remittance Address set forth in the Basic Lease
Information or to such other person or to such other place as Landlord may from
time to time designate in writing to Tenant. Any Rent or other amounts payable
to Landlord by Tenant hereunder for any fractional month shall be prorated based
on a month of 30 days.

             3.2        Operating Expenses.

             (a)         Subject to the provisions of this Lease, Tenant shall
pay to Landlord pursuant to this Paragraph 3.2 as Additional Rent an amount
equal to Tenant's Proportionate Share (defined below) of the excess, if any, of
Operating Expenses (defined below) allocable to each Expense Year (defined
below) over Operating Expenses allocable to the Base Year (the “Base Year”)
specified in the Basic Lease Information (“Base Year Operating Expenses”). Base
Year Operating Expenses shall not include market-wide labor-rate increases due
to extraordinary circumstances, including, but not limited to, boycotts and
strikes, and utility rate increases due to extraordinary circumstances
including, but not limited to, conservation surcharges, boycotts, embargoes or
other shortages, or amortized costs relating to capital improvements.  "Tenant's
Proportionate Share" is, subject to the provisions of this Paragraph 3.2, the
percentage number (representing the Premises’ share of the Building and the
Project) set forth in the Basic Lease Information.  An "Expense Year" is any
calendar year after the Base Year any portion of which falls within the Term.

             (b)        "Operating Expenses" means all costs, expenses and
obligations incurred or payable by Landlord because of or in connection with the
operation, ownership, repair, replacement, restoration, management or
maintenance of the Project during or allocable to the Base Year or an Expense
Year (as applicable) during the Term (other than costs, expenses or obligations
specifically attributable to Tenant or other tenants of the Building or
Project), all as determined by sound accounting principles reasonably selected
by Landlord and consistently applied, including without limitation the
following:

                           (i)          All property taxes, assessments, charges
or impositions and other similar governmental ad valorem or other charges levied
on or attributable to the Project (including personal and real property
contained therein) or its ownership, operation or transfer, and all taxes,
charges, assessments or similar impositions imposed in lieu or substitution
(partially or totally) of the same (collectively, "Taxes").  "Taxes" shall also
include (A) all taxes, assessments, levies, charges or impositions on any
interest of Landlord in the Project, the Premises or in this Lease, or on the
occupancy or use of space in the Project or the Premises; or on the gross or net
rentals or income from the Project, including, without limitation, any gross
income tax, excise tax, sales tax or gross receipts tax levied by any federal,
state or local governmental entity with respect to the receipt of Rent; or (B)
any possessory taxes charged or levied in lieu of real estate taxes; and

                           (ii)         The cost of all utilities, supplies,
equipment, tools, materials, service contracts, janitorial services, waste and
refuse disposal, landscaping, and insurance (with the nature and extent of such
insurance to be carried by Landlord to be determined by Landlord in its sole and
absolute discretion); insurance deductibles; compensation and benefits of all
persons who perform services connected with the operation, management,
maintenance or repair of the Project; personal property taxes on and maintenance
and repair of equipment and other personal property; costs and fees for
administration and management of the Project, whether by Landlord or by an
independent contractor, and other management office operational expenses; rental
expenses for or a reasonable allowance for depreciation of, personal property
used in the operation, management, maintenance or repair of the Project,
license, permit and inspection fees; and all inspections, activities,
alterations, improvements or other matters required by any governmental or
quasi-governmental authority or by Regulations (defined below), for any reason,
including, without limitation, capital improvements, whether capitalized or not;
all capital additions, repairs, replacements and improvements made to the
Project or any portion thereof by Landlord (A) of a personal property nature and
related to the operation, repair, maintenance or replacement of systems,
facilities, equipment or components of (or which service) the Project or
portions thereof, (B) required or provided in connection with any existing or
future applicable municipal, state, federal or other governmental statutes,
rules, requirements, regulations, laws, standards, orders or ordinances
including, without limitation, zoning ordinances and regulations, and covenants,
easements and restrictions of record (collectively, “Regulations”), (C) which
are designed to improve the operating efficiency of the Project, or (D)
determined by Landlord to be required to keep pace or be consistent with safety
or health advances or improvements (with such capital costs to be amortized over
such periods as Landlord shall determine with a return on capital at such rate
as would have been paid by Landlord on funds borrowed for the purpose of
constructing such capital items); common area repair, resurfacing, replacement,
operation and maintenance; security systems or services, if any, deemed
appropriate by Landlord (but without obligation to provide the same); and any
other cost or expense incurred or payable by Landlord in connection with the
operation, ownership, repair, replacement, restoration, management or
maintenance of the Project.

                           (iii)        Notwithstanding anything in this Lease
to the contrary, in no event shall the component of Operating Expenses for any
Expense Year consisting of electrical costs be less than the component of Base
Year Operating Expenses consisting of electrical costs.

             (c)         Variable items of Operating Expenses (e.g., expenses
that are affected by variations in occupancy levels) for the Base Year and each
Expense Year during which actual occupancy of the Project is less than
ninety-five percent (95%) of the rentable area of the Project shall be
appropriately adjusted, in accordance with sound accounting principles
reasonably selected by Landlord, to reflect ninety-five percent (95%) occupancy
of the existing rentable area of the Project during such period.

             (d)        Prior to or shortly following the commencement of (and
from time to time during) each Expense Year of the Term following the Term
Commencement Date, Landlord shall have the right to give to Tenant a written
estimate of Tenant's Proportionate Share of the projected excess, if any, of the
Operating Expenses for the Project for such year over the Base Year Operating
Expenses.  Commencing with the first day of the calendar month following the
month in which such estimate was delivered to Tenant, Tenant shall pay such
estimated amount (less amounts, if any, previously paid toward such excess for
such year) to Landlord in equal monthly installments over the remainder of such
calendar year, in advance on the first day of each month during such year (or
remaining months, if less than all of the year remains).  Subject to the
provisions of this Lease, Landlord shall endeavor to furnish to Tenant within a
reasonable period after the end of each Expense Year, a statement (a
"Reconciliation Statement") indicating in reasonable detail the excess, if any,
of Operating Expenses allocable to such Expense Year over Base Year Operating
Expenses and the parties shall, within thirty (30) days thereafter, make any
payment or allowance necessary to adjust Tenant's estimated payments to Tenant's
actual share of such excess as indicated by such annual Reconciliation
Statement.

             (e)         Tenant shall pay ten (10) days before delinquency all
taxes and assessments levied against any personal property or trade fixtures of
Tenant in or about the Premises.  If any such taxes or assessments are levied
against Landlord or Landlord's property or if the assessed value of the Project
is increased by the inclusion therein of a value placed upon such personal
property or trade fixtures, Tenant shall, within ten (10) days of demand,
reimburse Landlord for the taxes and assessments so levied against Landlord, or
any such taxes, levies and assessments resulting from such increase in assessed
value.

             (f)         Any delay or failure of Landlord in (i) delivering any
estimate or statement described in this Paragraph 3.2, or (ii) computing or
billing Tenant's Proportionate Share of excess Operating Expenses shall not (A)
constitute a waiver of its right to subsequently deliver such estimate or
statement or require any increase in Rent contemplated by this Paragraph 3.2, or
(B) in any way waive or impair the continuing obligations of Tenant under this
Paragraph 3.2.  Provided that Tenant is not then in default under this Lease,
subject to compliance with Landlord’s standard procedures for the same, Tenant
shall have the right, upon the condition that Tenant shall first pay to Landlord
the amount in dispute, to have independent certified public accountants of
national standing (who are not compensated on a contingency basis) of Tenant’s
selection (and subject to Landlord’s reasonable approval) review Landlord’s
Operating Expense books and records relating to the Expense Year subject to a
particular Reconciliation Statement during the sixty-day period following
delivery to Tenant of the Reconciliation Statement for such Expense Year.  If
such review discloses a liability for a refund in excess of ten percent (10%) of
Tenant’s Proportionate Share of Operating Expenses previously reported, the cost
of such review shall be borne by Landlord; otherwise such cost shall be borne by
Tenant.  Tenant waives the right to dispute or contest, and shall have no right
to dispute or contest, any matter relating to the calculation of Operating
Expenses or other forms of Rent under this Paragraph 3.2 with respect to each
Expense Year for which a Reconciliation Statement is given to Tenant if no claim
or dispute with respect thereto is asserted by Tenant in writing to Landlord
within sixty (60) days of delivery to Tenant of the original or most recent
Reconciliation Statement with respect thereto.

4.          Delinquent Payment; Handling Charges.  In the event Tenant is more
than three (3) days late in paying any amount of Rent or any other payment due
under this Lease, Tenant shall pay Landlord, within ten (10) days of Landlord's
written demand therefor, a late charge equal to five percent (5%) of the
delinquent amount, or $150.00, whichever amount is greater.  In addition, any
amount due from Tenant to Landlord hereunder which is not paid within ten (10)
days of the date due shall bear interest at an annual rate (the "Default Rate")
equal to twelve percent (12%).

5.          Security Deposit.  Contemporaneously with the execution of this
Lease, Tenant shall pay to Landlord the amount of Security Deposit (the
“Security Deposit”) specified in the Basic Lease Information, which shall be
held by Landlord to secure Tenant's performance of its obligations under this
Lease. Landlord is hereby granted a security interest in the Security Deposit in
accordance with applicable law.  The Security Deposit is not an advance payment
of Rent or a measure or limit of Landlord's damages upon a default by Tenant or
an Event of Default (defined below).  If Tenant defaults with respect to any
provision of this Lease, Landlord may, but shall not be required to, use, apply
or retain all or any part of the Security Deposit (a) for the payment of any
Rent or any other sum in default, (b) for the payment of any other amount which
Landlord may spend or become obligated to spend by reason of such default by
Tenant, and (c) to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of such default by Tenant.  If any portion of the
Security Deposit is so used or applied, Tenant shall, within ten (10) days after
demand therefor by Landlord, deposit with Landlord cash in an amount sufficient
to restore the Security Deposit to the amount required to be maintained by
Tenant hereunder.  Within a reasonable period following expiration or the sooner
termination of this Lease, provided that Tenant has performed all of its
obligations hereunder, Landlord shall return to Tenant the remaining portion of
the Security Deposit. The Security Deposit may be commingled by Landlord with
Landlord's other funds, and no interest shall be paid thereon.  If Landlord
transfers its interest in the Premises, then Landlord may assign the Security
Deposit to the transferee and thereafter Landlord shall have no further
liability or obligation for the return of the Security Deposit.  Tenant hereby
waives the provisions of all provisions of any Regulations, now or hereinafter
in force, which restricts the amount or types of claim that a landlord may make
upon a security deposit or imposes upon a landlord (or its successors) any
obligation with respect to the handling or return of security deposits.

6.          Landlord's Obligations.

             6.1        Services.  Subject to the provisions of this Lease,
Landlord shall use good faith efforts to furnish to Tenant during the Term (a)
city or utility company water at those points of supply provided for general use
of the tenants of the Building; (b) subject to mandatory and voluntary
Regulations, heating and air conditioning during ordinary business hours of
generally recognized business days designated by Landlord (which in any event
shall not include Saturdays, Sundays or legal holidays) (“Business Hours) for
the Building at such temperatures and in such amounts as Landlord reasonably
determines is appropriate for normal comfort for normal office use in the
Premises; (c) janitorial services to the Premises on weekdays, other than on
legal holidays, for Building-standard installations; (d) nonexclusive passenger
elevator service; and (e) adequate electrical current during such Business Hours
for equipment that does not require more than 110 volts and whose electrical
energy consumption does not exceed normal office usage in a premises of the size
of the Premises, as determined by Landlord.  If Tenant desires any of the
services specified in this Paragraph 6.1 at any time other than during Business
Hours, then subject to such nondiscriminatory conditions and standards as
Landlord shall apply to the same, upon the written request of Tenant, such
services shall be supplied to Tenant in accordance with Landlord’s customary
procedures for the Building, including such advance request deadlines as
Landlord shall require from time to time, and Tenant shall pay to Landlord
Landlord's then customary charge for such services within ten (10) days after
Landlord has delivered to Tenant an invoice therefor.  Landlord reserves the
right to change the supplier or provider of any such service from time to time. 
Tenant shall not have the right to obtain any such service for the Premises
directly from a supplier or provider of such service except as provided in
Paragraph 6.4 below.

             6.2        Excess Utility Use.  Landlord shall not be required to
furnish electrical current for, and Tenant shall not install or use, without
Landlord's prior written consent, any equipment (a) that requires more than 110
volts, (b) whose operation is in excess of, or inconsistent with, the capacity
of the Building (or existing feeders and risers to, or wiring in, the Premises)
or (c) whose electrical energy consumption exceeds normal office usage of up to
three (3) watts of connected load per usable square foot ("Standard Usage"). 
Subject to the provisions of this Paragraph 6.2, if Tenant's consumption of
electricity exceeds the electricity to be provided by Landlord above or Standard
Usage (which shall be determined by separate metering to be installed at
Tenant’s expense or by such other method as Landlord shall reasonably select),
Tenant shall pay to Landlord Landlord's then customary charge for such excess
consumption within ten (10) days after Landlord has delivered to Tenant an
invoice therefor.

             6.3        Restoration of Services.  Following receipt of Tenant's
request to do so, Landlord shall use good faith efforts to restore any service
specifically to be provided under Paragraph 6.1 that becomes unavailable and
which is in Landlord's reasonable control to restore; provided, however, that in
no case shall the unavailability of such services or any other service (or any
diminution in the quality or quantity thereof) or any interference in Tenant’s
business operations within the Premises render Landlord liable to Tenant or any
person using or occupying the Premises under or through Tenant (including,
without limitation, any contractor, employee, agent, invitee or visitor of
Tenant) (each, a "Tenant Party") for any damages of any nature whatsoever caused
thereby, constitute a constructive eviction of Tenant, constitute a breach of
any implied warranty by Landlord, or entitle Tenant to any abatement of Tenant's
rental obligations hereunder.

             6.4        Telecommunications Services.  Tenant may contract
separately with providers of telecommunications or cellular products, systems or
services for the Premises.  Even though such products, systems or services may
be installed or provided by such providers in the Building, in consideration for
Landlord’s permitting such providers to provide such services to Tenant, Tenant
agrees that Landlord and the Landlord Indemnitees (defined below) shall in no
event be liable to Tenant or any Tenant Party for any damages of any nature
whatsoever arising out of or relating to the products, systems or services
provided by such providers (or any failure, interruption, defect in or loss of
the same) or any acts or omissions of such providers in connection with the same
or any interference in Tenant’s business caused thereby.  Tenant waives and
releases all rights and remedies against Landlord and the Landlord Indemnitees
that are inconsistent with the foregoing.

7.          Improvements, Alterations, Repairs and Maintenance.

             7.1        Improvements; Alterations.  Any alterations, additions,
deletions, modifications or utility installations in, of or to the improvements
contained within the Premises (collectively, "Alterations") shall be installed
at Tenant's expense and only in accordance with detailed plans and
specifications, construction methods, and all appropriate permits and licenses,
all of which have been previously submitted to and approved in writing by
Landlord, and by a professionally qualified and licensed contractor and
subcontractors approved by Landlord.  No Alterations in or to the Premises may
be made without (a) Landlord's prior written consent and (b) compliance with
such reasonable requirements and construction regulations concerning such
Alterations as Landlord may impose from time to time.  Landlord will not be
deemed to unreasonably withhold its consent to any Alteration that violates
Regulations, may affect or be incompatible with the Building's structure or its
HVAC, plumbing, telecommunications, elevator, life-safety, electrical,
mechanical or other basic systems, or the appearance of the interior common
areas or exterior of the Project, or which may interfere with the use or
occupancy of any other portion of the Project.  All Alterations made in or upon
the Premises shall, (i) at Landlord's option, either be removed by Tenant prior
to the end of the Term (and Tenant shall restore the portion of the Premises
affected to its condition existing immediately prior to such Alteration), or
shall remain on the Premises at the end of the Term, (ii) be constructed,
maintained, insured and used by Tenant, at its risk and expense, in a
first-class, good and workmanlike manner, and in accordance with all
Regulations, and (iii) shall be subject to payment of Landlord’s standard
alterations supervision fee.  If any Alteration made or initiated by Tenant or
the removal thereof shall cause, trigger or result in any portion of the Project
outside of the Premises, any portion of the Building's shell and core
improvements (including restrooms, if any) within the Premises, or any Building
system inside or outside of the Premises being required by any governmental
authority to be altered, improved or removed, or may otherwise potentially
affect such portions of the Project or any other tenants of the Project,
Landlord shall have the option (but not the obligation) of performing the same
at Tenant's expense, in which case Tenant shall pay to Landlord (within ten (10)
days of Landlord’s written demand) in advance Landlord’s reasonable estimate of
the cost of such work, and any actual costs of such work in excess of Landlord’s
estimate, plus an administrative charge of fifteen percent (15%) thereof.  At
least ten (10) days before beginning construction of any Alteration, Tenant
shall give Landlord written notice of the expected commencement date of that
construction to permit Landlord to post and record a notice of
non-responsibility.  Upon substantial completion of construction, if the law so
provides, Tenant shall cause a timely notice of completion to be recorded in the
office of the recorder of the county in which the Building is located.

             7.2        Repairs and Maintenance.  Tenant shall maintain at all
times during the Term the Premises and all portions and components of the
improvements and systems contained therein in a first-class, good, clean, safe,
and operable condition, and shall not permit or allow to remain any waste or
damage to any portion of the Premises.  Tenant shall repair or replace, as
needed, subject to Landlord's direction and supervision, any damage to the
Building or the Project caused by Tenant or any Tenant Party.  If any such
damage occurs outside of the Premises or relates to any Building system, or if
Tenant fails to perform Tenant’s obligations under this Paragraph 7.2 or under
any other paragraph of this Lease within ten (10) days’ after written notice
from Landlord (except in the case of an emergency, in which case no notice shall
be required), then Landlord may elect to perform such obligations and repair
such damage itself at Tenant's expense.  The cost of all repair or replacement
work performed by Landlord under this Paragraph 7.2, plus an administrative
charge of fifteen percent (15%) of such cost, shall be paid by Tenant to
Landlord within ten (10) days of receipt of Landlord’s invoice therefor as
Additional Rent.  Tenant hereby waives all common law and statutory rights or
provisions inconsistent herewith, whether now or hereinafter in effect. 
Landlord shall use reasonable efforts to maintain the common areas of the
Project at all times during the Term with the cost thereof constituting an
Operating Expense under Paragraph 3.2.

             7.3        Mechanic’s Liens.  Tenant shall not cause, suffer or
permit any mechanic's or materialman's lien, claim, or stop notice to be filed
or asserted against the Premises, the Building or any funds of Landlord for any
work performed, materials furnished, or obligation incurred by or at the request
of Tenant or any Tenant Party.  If any such lien, claim or notice is filed or
asserted, then Tenant shall, within ten (10) days after Landlord has delivered
notice of the same to Tenant, either (a) pay and satisfy in full the amount of
(and eliminate of record) the lien, claim or notice or (b) diligently contest
the same and deliver to Landlord a bond or other security therefor in substance
and amount (and issued by an issuer) satisfactory to Landlord.

8.          Use.  Tenant shall continuously occupy and use the Premises only for
general office use or uses incidental thereto, all of which shall be consistent
with the standards of a first class office project (the "Permitted Use") and
shall comply, at Tenant's expense, with all Regulations relating to the use,
condition, alteration, improvement, access to, and occupancy of the Premises,
including without limitation, Regulations relating to Hazardous Materials
(defined below).  Should any Regulation now or hereafter be imposed on Tenant or
Landlord by any governmental body relating to the use or occupancy of the
Premises or the Project common areas by Tenant or any Tenant Party or concerning
occupational, health or safety standards for employers, employees, or tenants,
then Tenant agrees, at its sole cost and expense, to comply promptly with such
Regulations if such Regulations relate to anything within the Premises or if
compliance with such Regulations is within the control of Tenant and applies to
an area outside of the Premises.  Tenant shall conduct its business and shall
cause each Tenant Party to act in such a manner as to (a) not release or permit
the release of any Hazardous Material in, under, on or about the Project in
violation of any Regulations, (b) use or store any Hazardous Materials (other
than incidental amounts of cleaning and office supplies) in or about the
Premises or (c) not create or permit any nuisance or unreasonable interference
with or disturbance of other tenants of the Project or Landlord in its
management of the Project or (d) not create any occupancy density in the
Premises or parking density with respect to Tenant and any Tenant Party at the
Project greater than those specified in the Basic Lease Information.  "Hazardous
Material" means any hazardous, explosive, radioactive or toxic substance,
material or waste which is or becomes regulated by any local, state or federal
governmental authority or agency, including, without limitation, any material or
substance which is (i) defined or listed as a "hazardous waste," "extremely
hazardous waste," "restricted hazardous waste," "hazardous substance,"
"hazardous material," "pollutant" or "contaminant" under any Regulation, (ii) a
flammable explosive, (iii) a radioactive material, (iv) a polychlorinated
biphenyl, (v) asbestos or asbestos containing material, or (vi) a carcinogen.

9.          Assignment and Subletting.

             9.1        Transfers; Consent.  Tenant shall not, without the prior
written consent of Landlord, (a) assign, transfer, mortgage, hypothecate, or
encumber this Lease or any estate or interest herein, whether directly,
indirectly or by operation of law, (b) permit any other entity to become a
Tenant hereunder by merger, consolidation, or other reorganization, (c) if
Tenant is a corporation, partnership, limited liability company, limited
liability partnership, trust, association or other business entity (other than a
corporation whose stock is publicly traded), permit, directly or indirectly, the
transfer of any ownership interest in Tenant so as to result in (i) a change in
the current control of Tenant, (ii) a transfer of twenty-five percent (25%) or
more in the aggregate in any twelve (12) month period in the beneficial
ownership of such entity or (iii) a transfer of all or substantially all of the
assets of Tenant, (d) sublet any portion of the Premises, or (e) grant any
license, concession, or other right of occupancy of or with respect to any
portion of the Premises, or (f) permit the use of the Premises by any party
other than Tenant or a Tenant Party (each of the events listed in this
Paragraph 9.1 being referred to herein as a "Transfer").  If Tenant requests
Landlord's consent to any Transfer, then at least twenty (20) business days
prior to the effective date of the proposed Transfer, Tenant shall provide
Landlord with a written description of all terms and conditions of the proposed
Transfer and all consideration therefor (including a calculation of the Transfer
Profits described below), copies of the proposed documentation, and the
following information relating to the proposed transferee: name and address;
information reasonably satisfactory to Landlord concerning the proposed
transferee's business and business history; its proposed use of the Premises;
banking, financial, and other credit information; and general references
sufficient to enable Landlord to determine the proposed transferee's
creditworthiness and character.  Landlord shall not unreasonably withhold its
consent to any assignment or subletting of the Premises, provided that the
parties agree that it shall be reasonable for Landlord to withhold any such
consent if, without limitation, Landlord determines in good faith that (A) the
proposed transferee is not of a reasonable financial standing or is not
creditworthy, (B) the proposed transferee is a governmental agency, (C) the
proposed transferee, or any affiliate thereof, is then an occupant in the
Project or has engaged in discussions with Landlord concerning a direct lease of
space in the Project,  (D) the proposed Transfer would result in a breach of any
obligation of Landlord or permit any other tenant in the Project to terminate or
modify its lease, (E) there is then in effect an uncured Event of Default, (F)
the Transfer would increase the occupancy density or parking density of the
Project or any portion thereof, (G) the Transfer would result in an undesirable
tenant mix for the Project, as determined in good faith by Landlord, (H) the
proposed transferee does not enjoy a good reputation, as a business or as a
tenant; or (I) any guarantor of the Lease does not consent to such Transfer in a
form satisfactory to Landlord.  Any Transfer made without Landlord's consent
shall be void and, at Landlord's election, shall constitute an Event of Default
by Tenant.  Tenant shall also, within ten (10) days of written demand therefor,
pay to Landlord $500 as a review fee for each Transfer request, and reimburse
Landlord for its reasonable attorneys' fees and all other costs incurred in
connection with considering any request for consent to a proposed Transfer.  If
Landlord consents to a proposed Transfer, then the proposed transferee shall
deliver to Landlord Landlord’s standard form transfer consent and agreement
whereby the proposed transferee expressly assumes the Tenant's obligations
hereunder.  Landlord's consent to a Transfer shall not release Tenant from its
obligations under this Lease (or any guarantor of this Lease of its obligations
with respect thereto), but rather Tenant and its transferee shall be jointly and
severally liable for all obligations under this Lease allocable to the space
subject to such Transfer.  Landlord's consent to any Transfer shall not waive
Landlord's rights as to any subsequent Transfers.  In the event of any claim by
Tenant that Landlord has breached its obligations under this Paragraph 9.1,
Tenant’s remedies shall be limited to recovery of its out-of-pocket damages and
injunctive relief.

             9.2        Cancellation and Recapture.  Notwithstanding Paragraph
9.1, Landlord may (but shall not be obligated to), within ten (10) business days
after submission of Tenant's written request for Landlord's consent to an
assignment or subletting, cancel this Lease as to the portion of the Premises
proposed to be sublet or subject to an assignment of this Lease (“Transfer
Space”) as of the date such proposed Transfer is proposed to be effective and,
thereafter, Landlord may lease such portion of the Premises to the prospective
transferee (or to any other person or entity or not at all) without liability to
Tenant.  If Landlord shall not cancel this Lease within such ten (10) business
day period and notwithstanding any Landlord consent to the proposed Transfer,
Tenant shall pay to Landlord, immediately upon receipt thereof, the entire
excess ("Transfer Profits") of all compensation and other consideration paid to
or for the benefit of Tenant (or any affiliate thereof) for the Transfer in
excess of Base Rent and Additional Rent payable by Tenant hereunder (with
respect to the Transfer Space) during the remainder of the Term (after
straight-line amortization of any reasonable brokerage commissions and tenant
improvement costs paid by Tenant in connection with the Transfer over the term
of the Transfer).  In any assignment or subletting undertaken by Tenant, Tenant
shall diligently seek to obtain the maximum rental amount available in the
marketplace for comparable space available for primary leasing.

10.        Insurance, Waivers, Subrogation and Indemnity.

             10.1     Insurance.  Tenant shall maintain throughout the Term each
of the insurance policies described on Exhibit D attached hereto and shall
otherwise comply with the obligations and requirements provided on Exhibit D.

             10.2     Waiver of Subrogation.  Landlord and Tenant each waives
any claim, loss or cost it might have against the other for any injury to or
death of any person or persons, or damage to or theft, destruction, loss, or
loss of use of any property (a "Loss"), to the extent the same is insured
against (or is required to be insured against under the terms hereof) under any
“all risk” property damage insurance policy covering the Building, the Premises,
Landlord's or Tenant's fixtures, personal property, leasehold improvements, or
business, regardless of whether the negligence of the other party caused such
Loss.

             10.3     Indemnity.  Subject to Paragraph 10.2, Tenant shall
indemnify, defend and hold Landlord, Spieker Properties, Inc., and each of their
respective directors, shareholders, partners, lenders, members, managers,
contractors, affiliates and employees (collectively, "Landlord Indemnitees")
from and against all claims, demands, proceedings, losses, obligations,
liabilities, causes of action, suits, judgments, damages, penalties, costs and
expenses (including, without limitation, reasonable attorneys' fees and court
costs) arising from or asserted in connection with the use or occupancy of the
Premises by Tenant or any Tenant Party, including, without limitation, by reason
of any release of any Hazardous Materials by Tenant or any Tenant Party in,
under, on, or about the Project, or any negligence or misconduct of Tenant or of
any Tenant Party in or about the Premises, or Tenant's breach of any of its
covenants under this Lease, except in each case to the extent arising from the
gross negligence or willful misconduct of Landlord or any Landlord Indemnitee. 
Except to the extent expressly provided in this Lease, Tenant hereby waives all
claims against and releases Landlord and each Landlord Indemnitee for any injury
to or death of persons, damage to property or business loss in any manner
related to (i) Tenant’s use and occupancy of the Premises, (ii) acts of God,
(iii) acts of third parties, or (iv) any matter outside of the reasonable
control of Landlord.  This Paragraph 10.3 shall survive termination or
expiration of this Lease.

11.        Subordination; Attornment.

             11.1     Subordination.  This Lease is subject and subordinate to
all present and future ground or master leases of the Project and to the lien of
all mortgages or deeds of trust (collectively, "Security Instruments") now or
hereafter encumbering the Project, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of any such Security Instruments,
unless the holders of any such mortgages or deeds of trust, or the lessors under
such ground or master leases (such holders and lessors are sometimes
collectively referred to herein as "Holders") require in writing that this Lease
be superior thereto.  Notwithstanding any provision of this Paragraph 11 to the
contrary, any Holder of any Security Instrument may at any time subordinate the
lien of its Security Instrument to this Lease without obtaining Tenant's consent
by giving Tenant written notice of such subordination, in which event this Lease
shall be deemed to be senior to the Security Instrument in question.  Tenant
shall, within fifteen (15) days of request to do so by Landlord, execute,
acknowledge and deliver to Landlord such further instruments or assurances as
Landlord may deem necessary or appropriate to evidence or confirm the
subordination or superiority of this Lease to any such Security Instrument;
provided, however, that at the request of Tenant made within five (5) days of
any such Landlord request, Landlord shall use commercially reasonable efforts to
obtain for the benefit of Tenant such Holder’s standard nondisturbance
agreement.  Tenant hereby irrevocably authorizes Landlord to execute and deliver
in the name of Tenant any such instrument or instruments if Tenant fails to do
so within said fifteen (15) day period.

             11.2     Attornment.  Tenant covenants and agrees that in the event
that any proceedings are brought for the foreclosure of any mortgage or deed of
trust, or if any ground or master lease is terminated, it shall attorn, without
any deductions or set-offs whatsoever, to the purchaser upon any such
foreclosure sale, or to the lessor of such ground or master lease, as the case
may be, if so requested to do so by such purchaser or lessor, and to recognize
such purchaser or lessor as "Landlord" under this Lease.  If requested, Tenant
shall enter into a new lease with that successor on the same terms and
conditions as are contained in this Lease (for the unexpired portion of the Term
then remaining).

12.        Rules and Regulations.  Tenant shall comply, and shall cause each
Tenant Party to comply, with the Rules and Regulations of the Building which are
attached hereto as Exhibit A, and all such nondiscriminatory modifications,
additions, deletions and amendments thereto as Landlord shall adopt in good
faith from time to time.

13.        Condemnation.  If the entire Project or Premises are taken by right
of eminent domain or conveyed by Landlord in lieu thereof (a "Taking"), this
Lease shall terminate as of the date of the Taking.  If any part of the Project
becomes subject to a Taking and such Taking will prevent Tenant from conducting
its business in the Premises in a manner reasonably comparable to that conducted
immediately before such Taking for a period of more than one hundred eighty
(180) days, then Tenant may terminate this Lease as of the date of such Taking
by giving written notice to Landlord within thirty (30) days after the Taking,
and all Rent paid or payable hereunder shall be apportioned between Landlord and
Tenant as of the date of such Taking.  If any material portion, but less than
all, of the Project, Building or the Premises becomes subject to a Taking, or if
Landlord is required to pay any of the proceeds received for a Taking to any
Holder of any Security Instrument, then Landlord may terminate this Lease by
delivering written notice thereof to Tenant within thirty (30) days after such
Taking, and all Rent paid or payable hereunder shall be apportioned between
Landlord and Tenant as of the date of such Taking.  If this Lease is not so
terminated, then Base Rent thereafter payable hereunder shall be abated for the
duration of the Taking in proportion to that portion of the Premises rendered
untenantable by such Taking.  If any Taking occurs, then Landlord shall receive
the entire award or other compensation for the land on which the Project is
situated, the Project, and other improvements taken, and Tenant may separately
pursue a claim (to the extent it will not reduce Landlord's award) against the
condemnor for the value of Tenant's personal property which Tenant is entitled
to remove under this Lease and moving and relocation costs.  Landlord and Tenant
agree that the provisions of this Paragraph 13 and the remaining provisions of
this Lease shall exclusively govern the rights and obligations of the parties
with respect to any Taking of any portion of the Premises, the Building, the
Project or the land on which the Building is located, and Landlord and Tenant
hereby waive and release each and all of their respective common law and
statutory rights inconsistent herewith, whether now or hereinafter in effect.

14.        Fire or Other Casualty.

             14.1     Repair Estimate; Right to Terminate.  If all or any
portion of the Premises, the Building or the Project is damaged by fire or other
casualty (a "Casualty"), Landlord shall, within ninety (90) days after
Landlord’s discovery of such damage, deliver to Tenant its good faith estimate
(the "Damage Notice") of the time period following such notice needed to repair
the damage caused by such Casualty.  Landlord may elect to terminate this Lease
in any case where (a) any portion of the Premises or any material portion of the
Project are damaged and (b) either (i) Landlord estimates in good faith that the
repair and restoration of such damage under Paragraph 14.2 ("Restoration")
cannot reasonably be completed (without the payment of overtime) within two
hundred (200) days of Landlord's actual discovery of such damage, (ii) the
Holder of any Security Instrument requires the application of any insurance
proceeds with respect to such Casualty to be applied to the outstanding balance
of the obligation secured by such Security Instrument, (iii) the cost of such
Restoration is not fully covered by insurance proceeds available to Landlord
and/or payments received by Landlord from tenants, or (iv) Tenant shall be
entitled to an abatement of rent under this Paragraph 14 for any period of time
in excess of thirty-three percent (33%) of the remainder of the Term.  Such
right of termination shall be exercisable by Landlord by delivery of written
notice to Tenant at any time following the Casualty until forty-five (45) days
following the later of (A) delivery of the Damage Notice or (B) Landlord's
discovery or determination of any of the events described in clauses (i) through
(iv) of the preceding sentence, and shall be effective upon delivery of such
notice of termination (or if Tenant has not vacated the Premises, upon the
expiration of thirty (30) days thereafter).

             14.2     Repair Obligation; Abatement of Rent.  Subject to the
provisions of Paragraph 14.1, Landlord shall, within a reasonable time after the
discovery by Landlord of any damage resulting from a Casualty, begin to repair
the damage to the Building and the Premises resulting from such Casualty and
shall proceed with reasonable diligence to restore the Building and Premises to
substantially the same condition as existed immediately before such Casualty,
except for modifications required by Regulations, and modifications to the
Building or the Project reasonably deemed desirable by Landlord; provided,
however, that Landlord shall not be required as part of the Restoration to
repair or replace any of the Alterations, furniture, equipment, fixtures, and
other improvements which may have been placed by, or at the request of, Tenant
or other occupants in the Building or the Premises. Landlord shall have no
liability for any inconvenience or annoyance to Tenant or injury to Tenant's
business as a result of any Casualty, regardless of the cause therefor.  Base
Rent, and Additional Rent payable under Paragraph 3.2, shall abate if and to the
extent a Casualty damages the Premises or common areas in the Project required
and essential for access thereto and as a result thereof all or a material
portion of the Premises are rendered unfit for occupancy, and are not occupied
by Tenant, for the period of time commencing on the date Tenant vacates the
portion of the Premises affected on account thereof and continuing until the
date the Restoration to be performed by Landlord with respect to the Premises
(and/or required common areas) is substantially complete, as determined by
Landlord's architect.  Landlord and Tenant agree that the provisions of this
Paragraph 14 and the remaining provisions of this Lease shall exclusively govern
the rights and obligations of the parties with respect to any and all damage to,
or destruction of, all or any portion of the Premises or the Project by
Casualty, and Landlord and Tenant hereby waive and release each and all of their
respective common law and statutory rights inconsistent herewith, whether now or
hereinafter in effect.

15.        Parking.  Tenant shall have the right to the nonexclusive use of such
portion of the parking facilities of the Project as are designated by Landlord
from time to time for such purpose for the parking of passenger-size motor
vehicles used by Tenant and Tenant Parties only and are not transferable without
Landlord’s approval.  The use of such parking facilities shall be subject to the
parking rules and regulations, as such rules and regulations may be modified by
Landlord from time to time, for the use of such facilities.  Tenant and the
Tenant Parties shall not use more than Tenant’s allocated number of parking
spaces (based on the parking density for the Project established by Landlord) at
any time.  Tenant shall have the use of up to and not exceeding two (2)
unreserved parking stalls based upon the building’s parking ratio of .75/1,000
rentable square feet, at the prevailing monthly market rate per stall.

16.        Events of Default.  Each of the following occurrences shall be an
"Event of Default" and shall constitute a material default and breach of this
Lease by Tenant:  (a) any failure by Tenant to pay any installment of Base Rent,
Additional Rent or to make any other payment required to be made by Tenant
hereunder when due; (b) the abandonment or vacation of the Premises by Tenant,
provided, however, that unless Tenant is using the Premises for a retail use,
abandonment or vacation of the Premises shall not be an Event of Default so long
as no other Event of Default has occurred hereunder and provided Tenant has
given Landlord five (5) days’ prior written notice of its intent to vacate the
Premises; (c) any failure by Tenant to execute and deliver any estoppel
certificate or other document or instrument described in Paragraphs 10
(insurance), 11 (subordination) or 21.2 (estoppel certificates) requested by
Landlord, where such failure continues for five (5) days after delivery of
written notice of such failure by Landlord to Tenant; (d) any failure by Tenant
to fully perform any other obligation of Tenant under this Lease, where such
failure continues for thirty (30) days (except where a shorter period of time is
specified in this Lease, in which case such shorter time period shall apply)
after delivery of written notice of such failure by Landlord to Tenant; (e) the
voluntary or involuntary filing of a petition by or against Tenant or any
general partner of Tenant (i) in any bankruptcy or other insolvency proceeding,
(ii) seeking any relief under any state or federal debtor relief law, (iii) for
the appointment of a liquidator or receiver for all or substantially all of
Tenant's property or for Tenant's interest in this Lease, or (iv) for the
reorganization or modification of Tenant's capital structure (provided, however,
that if such a petition is filed against Tenant, then such filing shall not be
an Event of Default unless Tenant fails to have the proceedings initiated by
such petition dismissed within sixty (60) days after the filing thereof); (f)
the default of any guarantor of Tenant's obligations hereunder under any
guaranty of this Lease, the attempted repudiation or revocation of any such
guaranty, or the participation by any such guarantor in any other event
described in this Paragraph 16 (as if this Paragraph 16 referred to such
guarantor in place of Tenant); or (g) any other event, act or omission which any
other provision of this Lease identifies as an Event of Default.  Any notice of
any failure of Tenant required under this Paragraph 16 shall be in lieu of, and
not in addition to, any notice required under any Regulation.

17.        Remedies.  Upon the occurrence of any Event of Default by Tenant,
Landlord shall have, in addition to any other remedies available to Landlord at
law or in equity (all of which remedies shall be distinct, separate, and
cumulative), the option to pursue any one (1) or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever:

             (a)         Terminate this Lease, and Landlord may recover from
Tenant the following:  (i) the worth at the time of any unpaid rent which has
been earned at the time of such termination; plus (ii) the worth at the time of
award of the amount by which the unpaid rent which would have been earned after
termination until the time of award exceeds the amount of such rental loss that
Tenant proves could have been reasonably avoided; plus (iii) the worth at the
time of award of the amount by which the unpaid rent for the balance of the term
after the time of award exceeds the amount of such rental loss that Tenant
proves could have been reasonably avoided; plus (iv) any other amount necessary
to compensate Landlord for all the detriment proximately caused by Tenant's
failure to perform its obligations under this Lease or which in the ordinary
course of things would be likely to result therefrom (specifically including,
without limitation, brokerage commissions and advertising expenses incurred,
expenses of remodeling the Premises or any portion thereof for a new tenant,
whether for the same or a different use, and any special concessions made to
obtain a new tenant); and (v) at Landlord's election, such other amounts in
addition to or in lieu of the foregoing as may be permitted from time to time by
applicable law.  The term "rent" as used in this Paragraph 17(a) shall be deemed
to be and to mean all sums of every nature required to be paid by Tenant
pursuant to the terms of this Lease, whether to Landlord or to others.  As used
in Paragraphs 17(a)(i) and (ii), above, the "worth at the time of award" shall
be computed by allowing interest at the Default Rate, but in no case greater
than the maximum amount of such interest permitted by law.  As used in Paragraph
17(a)(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

             (b)        If Landlord does not elect to terminate this Lease on
account of any Event of Default by Tenant, Landlord may, from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease, including the right to recover all Rent as it becomes due.

             (c)         Landlord shall at all times have the rights and
remedies (which shall be cumulative with each other and cumulative and in
addition to those rights and remedies available under Paragraphs 17(a) and 17(b)
above, or any law or other provision of this Lease), without prior demand or
notice except as required by applicable law, to seek any declaratory,
injunctive, or other equitable relief, to use self-help remedies, and to
specifically enforce this Lease, or restrain or enjoin a violation or breach of
any provision hereof.

             (d)        Following the occurrence of three instances of payment
of Rent more than ten (10) days late in any twelve (12) month period, the late
charge set forth in Paragraph 4 shall apply from the date payment was due and
Landlord may, without prejudice to any other rights or remedies available to it,
upon written notice to Tenant, require that all remaining monthly installments
of Rent payable under this Lease shall be payable by cashier's check or
electronic funds transfer three (3) months in advance, and may require that
Tenant increase the Security Deposit to an amount equal to three times the
current month’s Rent at the time of the most recent default.  In addition, (i)
upon the occurrence of an Event of Default by Tenant, if the Premises or any
portion thereof are sublet, Landlord may, at its option and in addition and
without prejudice to any other remedies herein provided or provided by law,
collect directly from the sublessee(s) all rentals becoming due to the Tenant
and apply such rentals against other sums due hereunder to Landlord; (ii)
without prejudice to any other right or remedy of Landlord, if Tenant shall be
in default under this Lease, Landlord may cure the same at the expense of Tenant
(A) immediately and without notice in the case (1) of emergency, (2) where such
default unreasonably interferes with any other tenant in the Building, or (3)
where such default will result in the violation of any Regulation or the
cancellation of any insurance policy maintained by Landlord, and (B) in any
other case if such default continues for ten (10) days following the receipt by
Tenant of notice of such default from Landlord and all costs incurred by
Landlord in curing such default(s), including, without limitation, attorneys'
fees, shall be reimbursable by Tenant as Rent hereunder upon demand, together
with interest thereon, from the date such costs were incurred by Landlord, at
the Default Rate; and (iii) Tenant hereby waives for Tenant and for all those
claiming under Tenant all rights now and hereafter existing to redeem by order
or judgment of any court or by any legal process or writ, Tenant's right of
occupancy of the Premises after any termination of this Lease.

18.        Surrender of Premises.  No act by Landlord shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender of the Premises shall be valid unless it is in writing and signed by
Landlord.  At the expiration or earlier termination of this Lease, Tenant shall
deliver to Landlord all keys (including any electronic access devices and the
like) to the Premises, and Tenant shall deliver to Landlord the Premises in the
same condition as existed on the date Tenant originally took possession thereof,
ordinary wear and tear excepted, provided that ordinary wear and tear shall not
include repair and clean up items.  By way of example, but without limitation,
repair and clean up items shall include cleaning of all interior walls, carpets
and floors, replacement of damaged or missing ceiling or floor tiles, window
coverings or cover plates, removal of any Tenant-introduced markings, and repair
of all holes and gaps and repainting required thereby, as well as the removal
requirements below.  In addition, prior to the expiration of the Term or any
sooner termination thereof, (a) Tenant shall remove such Alterations as Landlord
shall request and shall restore the portion of the Premises affected by such
Alterations and such removal to its condition existing immediately prior to the
making of such Alterations, (b) Tenant shall remove from the Premises all
unattached trade fixtures, furniture, equipment and personal property located in
the Premises, including, without limitation, phone equipment, wiring, cabling
and all garbage, waste and debris, and (c) Tenant shall repair all damage to the
Premises or the Project caused by any  such removal including, without
limitation, full restoration of all holes and gaps resulting from any such
removal and repainting required thereby.  All personal property and fixtures of
Tenant not so removed shall, to the extent permitted under applicable
Regulations, be deemed to have been abandoned by Tenant and may be appropriated,
sold, stored, destroyed, or otherwise disposed of by Landlord without notice to
Tenant and without any obligation to account for such items.

19.        Holding Over.  If Tenant holds over after the expiration or earlier
termination of the Term hereof, with or without the express or implied consent
of Landlord, Tenant shall become and be only a tenant at sufferance at a daily
rent equal to one-thirtieth of the greater of (a) the then prevailing monthly
fair market rental rate as determined by Landlord in its sole and absolute
discretion, or (b) two hundred percent (200%) of the monthly installment of Base
Rent (and estimated Additional Rent payable under Paragraph 3.2) payable by
Tenant immediately prior to such expiration or termination, and otherwise upon
the terms, covenants and conditions herein specified, so far as applicable, as
reasonably determined by Landlord.  Neither any provision hereof nor any
acceptance by Landlord of any Rent after any such expiration or earlier
termination (including, without limitation, through any “lockbox”) shall be
deemed a consent to any holdover hereunder or result in a renewal of this Lease
or an extension of the Term, or any waiver of any of Landlord's rights or
remedies with respect to such holdover.  Notwithstanding any provision to the
contrary contained herein, (i) Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises upon the expiration of the Term
or upon the earlier termination hereof or at any time during any holdover, and
the right to assert any remedy at law or in equity to evict Tenant and collect
damages in connection with any such holdover, and (ii) Tenant shall indemnify,
defend and hold Landlord harmless from and against any and all claims, demands,
actions, proceedings, losses, damages, liabilities, obligations, penalties,
costs and expenses, including, without limitation, all lost profits and other
consequential damages, attorneys' fees, consultants' fees and court costs
incurred or suffered by or asserted against Landlord by reason of Tenant's
failure to surrender the Premises on the expiration or earlier termination of
this Lease in accordance with the provisions of this Lease.

20.        Substitution Space.  Upon at least sixty (60) days’ prior written
notice, Landlord may relocate Tenant within the Project (or to any other
facility owned by Landlord within the vicinity of the Project) to space which is
comparable in size, utility and condition to the Premises.  If Landlord
relocates Tenant, Landlord shall (a) reimburse Tenant for Tenant's reasonable
out-of-pocket expenses for moving Tenant's furniture, equipment and supplies
from the Premises to the relocation space and for reprinting Tenant's stationery
of the same quality and quantity as Tenant's stationery supply on hand
immediately before Landlord's notice to Tenant of the exercise of this
relocation right, and (b) improve the relocation space with improvements
substantially similar to those Landlord is committed to provide or has provided
in the Premises under this Lease.  Upon such relocation, the relocation space
shall be deemed to be the Premises and the terms of this Lease shall remain in
full force and shall apply to the relocation space; provided, however, that (i)
if the rentable area of the relocation space is smaller than rentable area of
the Premises, then Tenant shall be entitled (from and after the relocation date)
to a reduction in Base Rent in proportion to the reduction in the rentable area
of the Premises, with a corresponding reduction in Tenant's Proportionate Share
and (ii) if the rentable area of the relocation space is larger than the
rentable area of the Premises, then the Base Rent and Tenant's Proportionate
Share shall not be modified in any way.

21.        Miscellaneous.

             21.1     Landlord Transfers and Liability.  Landlord may, without
restriction, sell, assign or transfer in any manner all or any portion of the
Project, any interest therein or any of Landlord's rights under this Lease.  If
Landlord assigns its rights under this Lease, then Landlord shall automatically
be released from any further obligations hereunder, provided that the assignee
thereof assumes in writing all of Landlord’s obligations hereunder accruing
after such assignment.  The liability of Landlord to Tenant for any default by
Landlord under the terms of this Lease or with respect to any obligation or
liability related to the Premises or the Project shall be recoverable only from
the interest of Landlord in the Project, and neither Landlord nor any affiliate
thereof shall have any personal liability with respect thereto and in no case
shall Landlord be liable to Tenant for any lost profits, damage to business, or
any form of special, indirect or consequential damage on account of any breach
of this Lease.

             21.2     Estoppel Certificates; Financial Statements.  At any time
and from time to time during the Term, Tenant shall, without charge, execute,
acknowledge and deliver to Landlord within ten (10) days after Landlord's
request therefor, an estoppel certificate in recordable form containing such
factual certifications and other provisions as are found in the estoppel
certificate forms requested by institutional lenders and purchasers.  Tenant
agrees in any case that (a) the foregoing certificate may be relied on by anyone
holding or proposing to acquire any interest in the Project from or through
Landlord or by any mortgagee or lessor or prospective mortgagee or lessor of the
Project or of any interest therein and (b) the form of estoppel certificate
shall be in the form of, at Landlord's election, the standard form of such
present or prospective lender, lessor or purchaser (or any form substantially
similar thereto), or any other form that Landlord shall reasonably select.  At
the request of Landlord from time to time, Tenant shall provide to Landlord
within ten (10) days of Landlord’s request therefor Tenant’s and any guarantor’s
current financial statements.

             21.3     Notices.  Notices, requests, consents or other
communications desired or required to be given by or on behalf of Landlord or
Tenant under this Lease shall be effective only if given in writing and sent by
(a) registered or certified United States mail, postage prepaid, (b) nationally
recognized express mail courier that provides written evidence of delivery, fees
prepaid, or (c) facsimile and United States mail, postage prepaid, and addressed
as set forth in the Basic Lease Information, or at such other address in the
State of Oregon as may be specified from time to time, in writing, or, if to
Tenant, at the Premises.  Any such notice, request, consent, or other
communication shall only be deemed given (i) if sent by registered or certified
United States mail, on the day it is officially delivered to or refused by the
intended recipient, (ii) if sent by nationally recognized express mail courier,
on the date it is officially recorded by such courier, (iii) if delivered by
facsimile, on the date the sender obtains written telephonic confirmation that
the electronic transmission was received, or (iv) if delivered personally, upon
delivery or, if refused by the intended recipient, upon attempted delivery.

             21.4     Payment by Tenant; Non-Waiver.  Landlord's acceptance of
Rent (including, without limitation, through any “lockbox”) following an Event
of Default shall not waive Landlord's rights regarding such Event of Default. 
No waiver by Landlord of any violation or breach of any of the terms contained
herein shall waive Landlord's rights regarding any future violation of such
terms.  Landlord's acceptance of any partial payment of Rent shall not waive
Landlord's rights with regard to the remaining portion of the Rent that is due,
regardless of any endorsement or other statement on any instrument delivered in
payment of Rent or any writing delivered in connection therewith; accordingly,
Landlord's acceptance of a partial payment of Rent shall not constitute an
accord and satisfaction of the full amount of the Rent that is due.

             21.5     Certain Rights Reserved by Landlord.  Landlord hereby
reserves and shall have the following rights with respect to the Premises and
the Project:  (a) to decorate and to make inspections, repairs, alterations,
additions, changes, or improvements, whether structural or otherwise, in and
about the Project, the Building, the Premises or any part thereof; to enter upon
the Premises and, during the continuance of any such work, to temporarily close
doors, entryways, public space, and corridors in the Project or the Building; to
interrupt or suspend temporarily Building services and facilities; to change the
name of the Building or the Project; and to change the arrangement and location
of entrances or passageways, doors, and doorways, corridors, elevators, stairs,
restrooms, common areas, or other public parts of the Building or the Project;
(b) to take such measures as Landlord deems advisable in good faith for the
security of the Building and its occupants; to temporarily deny access to the
Building to any person; and to close the Building after ordinary business hours
and on Sundays and Holidays, subject, however, to Tenant's right to enter when
the Building is closed after ordinary business hours under such rules and
regulations as Landlord may reasonably prescribe from time to time during the
Term; and (c) to enter the Premises at reasonable hours (or at any time in an
emergency) to perform repairs, to take any action authorized hereunder, or to
show the Premises to prospective purchasers or lenders, or, during the last six
(6) months of the Term, prospective tenants.

             21.6     Miscellaneous.  If any clause or provision of this Lease
is illegal, invalid, or unenforceable under present or future laws, then the
remainder of this Lease shall not be affected thereby.  This Lease may not be
amended except by instrument in writing signed by Landlord and Tenant. No
provision of this Lease shall be deemed to have been waived by Landlord unless
such waiver is in writing signed by Landlord.  The terms and conditions
contained in this Lease shall inure to the benefit of and be binding upon the
parties hereto, and upon their respective successors in interest and legal
representatives, except as otherwise herein expressly provided.  This Lease
constitutes the entire agreement between Landlord and Tenant regarding the
subject matter hereof and supersedes all oral statements and prior writings
relating thereto.  Tenant and the person or persons signing on behalf of Tenant
represent and warrant that Tenant has full right and authority to enter into
this Lease, and that all persons signing this Lease on its behalf are authorized
to do so.  If Tenant is comprised of more than one party, each such party shall
be jointly and severally liable for Tenant's obligations under this Lease.  All
exhibits and attachments attached hereto are incorporated herein by this
reference.  This Lease shall be governed by and construed in accordance with the
laws of the State of Oregon.  In any action which Landlord or Tenant brings to
enforce its respective rights hereunder, the unsuccessful party shall pay all
costs incurred by the prevailing party, including without limitation, reasonable
attorneys’ fees and court costs.  Landlord is a real estate organization
licensed by the State of Oregon.  Tenant shall not record this Lease or any
memorandum hereof.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD AND TENANT
EACH WAIVE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR WITH
RESPECT TO THIS LEASE.  Submission of this Lease to Tenant does not constitute
an option or offer to lease and this Lease is not effective otherwise until
execution and delivery by both Landlord and Tenant.  This Lease may be executed
in any number of counterparts, each of which shall be deemed an original. Time
is of the essence as to the performance of each covenant hereunder in which time
of performance is a factor.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

EXHIBIT A

RULES AND REGULATIONS

1. Driveways, sidewalks, halls, passages, exits, entrances, elevators,
escalators and stairways shall not be obstructed by tenants or used by tenants
for any purpose other than for ingress to and egress from their respective
premises.  The driveways, sidewalks, halls, passages, exits, entrances,
elevators and stairways are not for the use of the general public and Landlord
shall in all cases retain the right to control and prevent access thereto by all
persons whose presence, in the judgment of Landlord, shall be prejudicial to the
safety, character, reputation and interests of the Building, the Project and its
tenants, provided that nothing herein contained shall be construed to prevent
such access to persons with whom any tenant normally deals in the ordinary
course of such tenant’s business unless such persons are engaged in illegal
activities.  No tenant, and no employees or invitees of any tenant, shall go
upon the roof of any Building, except as authorized by Landlord.  No tenant, and
no employees or invitees of any tenant shall move any common area furniture
without Landlord’s consent.     2. No sign, placard, banner, picture, name,
advertisement or notice, visible from the exterior of the Premises or the
Building or the common areas of the Building shall be inscribed, painted,
affixed, installed or otherwise displayed by Tenant either on its Premises or
any part of the Building or Project without the prior written consent of
Landlord in Landlord’s sole and absolute discretion.  Landlord shall have the
right to remove any such sign, placard, banner, picture, name, advertisement, or
notice without notice to and at the expense of Tenant, which were installed or
displayed in violation of this rule.  If Landlord shall have given such consent
to Tenant at any time, whether before or after the execution of Tenant’s Lease,
such consent shall in no way operate as a waiver or release of any of the
provisions hereof or of the Lease, and shall be deemed to relate only to the
particular sign, placard, banner, picture, name, advertisement or notice so
consented to by Landlord and shall not be construed as dispensing with the
necessity of obtaining the specific written consent of Landlord with respect to
any other such sign, placard, banner, picture, name, advertisement or notice.  
    All approved signs or lettering on doors and walls shall be printed,
painted, affixed or inscribed at the expense of Tenant by a person or vendor
approved by Landlord and shall be removed by Tenant at the time of vacancy at
Tenant’s expense.     3. The directory of the Building or Project will be
provided exclusively for the display of the name and location of tenants only
and Landlord reserves the right to charge for the use thereof and to exclude any
other names therefrom.     4. No curtains, draperies, blinds, shutters, shades,
screens or other coverings, awnings, hangings or decorations shall be attached
to, hung or placed in, or used in connection with, any window or door on the
Premises without the prior written consent of Landlord.  In any event with the
prior written consent of Landlord, all such items shall be installed inboard of
Landlord’s standard window covering and shall in no way be visible from the
exterior of the Building.  All electrical ceiling fixtures hung in offices or
spaces along the perimeter of the Building must be fluorescent or of a quality,
type, design, and bulb color approved by Landlord.  No articles shall be placed
or kept on the window sills so as to be visible from the exterior of the
Building.  No articles shall be placed against glass partitions or doors which
Landlord considers unsightly from outside Tenant’s Premises.     5. Landlord
reserves the right to exclude from the Building and the Project, between the
hours of 6 p.m. and 8 a.m. and at all hours on Saturdays, Sundays and legal
holidays, all persons who are not tenants or their accompanied guests in the
Building.  Each tenant shall be responsible for all persons for whom it allows
to enter the Building or the Project and shall be liable to Landlord for all
acts of such persons.       Landlord and its agents shall not be liable for
damages for any error concerning the admission to, or exclusion from, the
Building or the Project of any person.       During the continuance of any
invasion, mob, riot, public excitement or other circumstance rendering such
action advisable in Landlord’s opinion, Landlord reserves the right (but shall
not be obligated) to prevent access to the Building and the Project during the
continuance of that event by any means it considers appropriate for the safety
of tenants and protection of the Building, property in the Building and the
Project.     6. All cleaning and janitorial services for the Building and the
Premises shall be provided exclusively through Landlord.  Except with the
written consent of Landlord, no person or persons other than those approved by
Landlord shall be permitted to enter the Building for the purpose of cleaning
the same.  Tenant shall not cause any unnecessary labor by reason of Tenant's
carelessness or indifference in the preservation of good order and cleanliness
of its Premises.  Landlord shall in no way be responsible to Tenant for any loss
of property on the Premises, however occurring, or for any damage done to
Tenant's property by the janitor or any other employee or any other person.    
7. Tenant shall see that all doors of its Premises are closed and securely
locked and must observe strict care and caution that all water faucets or water
apparatus, coffee pots or other heat-generating devices are entirely shut off
before Tenant or its employees leave the Premises, and that all utilities shall
likewise be carefully shut off, so as to prevent waste or damage.  Tenant shall
be responsible for any damage or injuries sustained by other tenants or
occupants of the Building or Project or by Landlord for noncompliance with this
rule.  On multiple–tenancy floors, all tenants shall keep the door or doors to
the Building corridors closed at all times except for ingress and egress.     8.
Tenant shall not use any method of heating or air-conditioning other than that
supplied by Landlord.  As more specifically provided in Tenant’s lease of the
Premises, Tenant shall not waste electricity, water or air–conditioning and
agrees to cooperate fully with Landlord to assure the most effective operation
of the Building’s heating and air–conditioning, and shall refrain from
attempting to adjust any controls other than room thermostats installed for
Tenant’s use.     9. Landlord will furnish Tenant free of charge with two keys
to each door in the Premises.  Landlord may make a reasonable charge for any
additional keys, and Tenant shall not make or have made additional keys.  Tenant
shall not alter any lock or access device or install a new or additional lock or
access device or bolt on any door of its Premises, without the prior written
consent of Landlord.  If Landlord shall give its consent, Tenant shall in each
case furnish Landlord with a key for any such lock.  Tenant, upon the
termination of its tenancy, shall deliver to Landlord the keys for all doors
which have been furnished to Tenant, and in the event of loss of any keys so
furnished, shall pay Landlord therefor.     10. The restrooms, toilets, urinals,
wash bowls and other apparatus shall not be used for any purpose other than that
for which they were constructed and no foreign substance of any kind whatsoever
shall be thrown into them.  The expense of any breakage, stoppage, or damage
resulting from violation of this rule shall be borne by the tenant who, or whose
employees or invitees, shall have caused the breakage, stoppage, or damage.    
11. Tenant shall not use or keep in or on the Premises, the Building or the
Project any kerosene, gasoline, or inflammable or combustible fluid or material.
    12. Tenant shall not use, keep or permit to be used or kept in its Premises
any foul or noxious gas or substance.  Tenant shall not allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors and/or vibrations or
interfere in any way with other tenants or those having business therein, nor
shall any animals or birds be brought or kept in or about the Premises, the
Building, or the Project.

 

13. No cooking shall be done or permitted by any tenant on the Premises, except
that use by the tenant of Underwriters’ Laboratory (UL) approved equipment,
refrigerators and microwave ovens may be used in the Premises for the
preparation of coffee, tea, hot chocolate and similar beverages, storing and
heating food for tenants and their employees shall be permitted.  All uses must
be in accordance with all applicable federal, state and city laws, codes,
ordinances, rules and regulations and the Lease.     14. Except with the prior
written consent of Landlord, Tenant shall not sell, or permit the sale, at
retail, of newspapers, magazines, periodicals, theater tickets or any other
goods or merchandise in or on the Premises, nor shall Tenant carry on, or permit
or allow any employee or other person to carry on, the business of stenography,
typewriting or any similar business in or from the Premises for the service or
accommodation of occupants of any other portion of the Building, nor shall the
Premises be used for the storage of merchandise or for manufacturing of any
kind, or the business of a public barber shop, beauty parlor, nor shall the
Premises be used for any illegal, improper, immoral or objectionable purpose, or
any business or activity other than that specifically provided for in such
Tenant’s Lease.  Tenant shall not accept hairstyling, barbering, shoeshine,
nail, massage or similar services in the Premises or common areas except as
authorized by Landlord.     15. If Tenant requires telegraphic, telephonic,
telecommunications, data processing, burglar alarm or similar services, it shall
first obtain, and comply with, Landlord’s instructions in their installation. 
The cost of purchasing, installation and maintenance of such services shall be
borne solely by Tenant.     16. Landlord will direct electricians as to where
and how telephone, telegraph and electrical wires are to be introduced or
installed.  No boring or cutting for wires will be allowed without the prior
written consent of Landlord.  The location of burglar alarms, telephones, call
boxes and other office equipment affixed to the Premises shall be subject to the
prior written approval of Landlord.     17. Tenant shall not install any radio
or television antenna, satellite dish, loudspeaker or any other device on the
exterior walls or the roof of the Building, without Landlord’s consent.  Tenant
shall not interfere with radio or television broadcasting or reception from or
in the Building, the Project or elsewhere.     18. Tenant shall not mark, or
drive nails, screws or drill into the partitions, woodwork or drywall or in any
way deface the Premises or any part thereof without Landlord’s consent.  Tenant
may install nails and screws in areas of the Premises that have been identified
for those purposes to Landlord by Tenant at the time those walls or partitions
were installed in the Premises.  Tenant shall not lay linoleum, tile, carpet or
any other floor covering so that the same shall be affixed to the floor of its
Premises in any manner except as approved in writing by Landlord.  The expense
of repairing any damage resulting from a violation of this rule or the removal
of any floor covering shall be borne by the tenant by whom, or by whose
contractors, employees or invitees, the damage shall have been caused.     19.
No furniture, freight, equipment, materials, supplies, packages, merchandise or
other property will be received in the Building or carried up or down the
elevators except between such hours and in such elevators as shall be designated
by Landlord.       Tenant shall not place a load upon any floor of its Premises
which exceeds the load per square foot which such floor was designed to carry or
which is allowed by law.  Landlord shall have the right to prescribe the weight,
size and position of all safes, furniture or other heavy equipment brought into
the Building.  Safes or other heavy objects shall, if considered necessary by
Landlord, stand on wood strips of such thickness as determined by Landlord to be
necessary to properly distribute the weight thereof.  Landlord will not be
responsible for loss of or damage to any such safe, equipment or property from
any cause, and all damage done to the Building by moving or maintaining any such
safe, equipment or other property shall be repaired at the expense of Tenant.  
    Business machines and mechanical equipment belonging to Tenant which cause
noise or vibration that may be transmitted to the structure of the Building or
to any space therein to such a degree as to be objectionable to Landlord or to
any tenants in the Building shall be placed and maintained by Tenant, at
Tenant’s expense, on vibration eliminators or other devices sufficient to
eliminate noise or vibration.  The persons employed to move such equipment in or
out of the Building must be acceptable to Landlord.     20. Tenant shall not
install, maintain or operate upon its Premises any vending machine without the
written consent of Landlord.     21. There shall not be used in any space, or in
the public areas of the Project either by Tenant or others, any hand trucks
except those equipped with rubber tires and side guards or such other material
handling equipment as Landlord may approve.  Tenants using hand trucks shall be
required to use the freight elevator, or such elevator as Landlord shall
designate.  No other vehicles of any kind shall be brought by Tenant into or
kept in or about its Premises.     22. Each tenant shall store all its trash and
garbage within the interior of the Premises.  Tenant shall not place in the
trash boxes or receptacles any personal trash or any material that may not or
cannot be disposed of in the ordinary and customary manner of removing and
disposing of trash and garbage in the city, without violation of any law or
ordinance governing such disposal.  All trash, garbage and refuse disposal shall
be made only through entry-ways and elevators provided for such purposes and at
such times as Landlord shall designate.  If the Building has implemented a
building-wide recycling program for tenants, Tenant shall use good faith efforts
to participate in said program.     23. Canvassing, soliciting, distribution of
handbills or any other written material and peddling in the Building and the
Project are prohibited and each tenant shall cooperate to prevent the same.  No
tenant shall make room–to–room solicitation of business from other tenants in
the Building or the Project, without the written consent of Landlord.     24.
Landlord shall have the right, exercisable without notice and without liability
to any tenant, to change the name and address of the Building and the Project.  
  25. Landlord reserves the right to exclude or expel from the Project any
person who, in Landlord’s judgment, is under the influence of alcohol or drugs
or who commits any act in violation of any of these Rules and Regulations.    
26. Without the prior written consent of Landlord, Tenant shall not use the name
of the Building or the Project or any photograph or other likeness of the
Building or the Project in connection with, or in promoting or advertising,
Tenant’s business except that Tenant may include the Building’s or Project’s
name in Tenant’s address.     27. Tenant shall comply with all safety, fire
protection and evacuation procedures and regulations established by Landlord or
any governmental agency.     28. Tenant assumes any and all responsibility for
protecting its Premises from theft, robbery and pilferage, which includes
keeping doors locked and other means of entry to the Premises closed.     29.
The requirements of Tenant will be attended to only upon appropriate application
at the office of the Building by an authorized individual.  Employees of
Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord, and no employees of
Landlord will admit any person (tenant or otherwise) to any office without
specific instructions from Landlord.

 

30. Landlord reserves the right to designate the use of the parking spaces on
the Project.  Tenant or Tenant’s guests shall park between designated parking
lines only, and shall not occupy two parking spaces with one car.  Parking
spaces shall be for passenger vehicles only; no boats, trucks, trailers,
recreational vehicles or other types of vehicles may be parked in the parking
areas (except that trucks may be loaded and unloaded in designated loading
areas).  Vehicles in violation of the above shall be subject to tow–away, at
vehicle owner’s expense.  Vehicles parked on the Project overnight without prior
written consent of the Landlord shall be deemed abandoned and shall be subject
to tow–away at vehicle owner’s expense.  No tenant of the Building shall park in
visitor or reserved parking areas.  Any tenant found parking in such designated
visitor or reserved parking areas or unauthorized areas shall be subject to
tow-away at vehicle owner’s expense.  The parking areas shall not be used to
provide car wash, oil changes, detailing, automotive repair or other services
unless otherwise approved or furnished by Landlord.  Tenant will from time to
time, upon the request of Landlord, supply Landlord with a list of license plate
numbers of vehicles owned or operated by its employees or agents.     31. No
smoking of any kind shall be permitted anywhere within the Building, including,
without limitation, the Premises and those areas immediately adjacent to the
entrances and exits to the Building, or any other area as Landlord elects. 
Smoking in the Project is only permitted in smoking areas identified by
Landlord, which may be relocated from time to time.     32. If the Building
furnishes common area conferences rooms for tenant usage, Landlord shall have
the right to control each tenant’s usage of the conference rooms, including
limiting tenant usage so that the rooms are equally available to all tenants in
the Building.  Any common area amenities or facilities shall be provided from
time to time at Landlord’s discretion.     33. Tenant shall not swap or exchange
building keys or cardkeys with other employees or tenants in the Building or the
Project.     34. Tenant shall be responsible for the observance of all of the
foregoing Rules and Regulations by Tenant’s employees, agents, clients,
customers, invitees and guests.     35. These Rules and Regulations are in
addition to, and shall not be construed to in any way modify, alter or amend, in
whole or in part, the terms, covenants, agreements and conditions of any lease
of any premises in the Project.     36. Landlord may waive any one or more of
these Rules and Regulations for the benefit of any particular tenant or tenants,
but no such waiver by Landlord shall be construed as a waiver of such Rules and
Regulations in favor of any other tenant or tenants, nor prevent Landlord from
thereafter enforcing any such Rules and Regulations against any or all tenants
of the Building.

             Landlord reserves the right to make such other and reasonable rules
and regulations as in its judgment may from time to time be needed for safety
and security, for care and cleanliness of the Building and the Project and for
the preservation of good order therein.  Tenant agrees to abide by all such
Rules and Regulations herein stated and any additional rules and regulations
which are adopted.

EXHIBIT B

FLOOR PLAN

EXHIBIT C

LEASE IMPROVEMENT AGREEMENT

 

  1. In consideration of the mutual covenants contained in the Lease of which
this Exhibit C is a part, Landlord agrees to perform the following initial
tenant improvement work in the Premises (“Tenant Improvements”)             •
Clean carpets throughout the Premises.         • Provide touch-up paint where
necessary within the Premises.         • Provide a total of two (2) new duplex
electrical outlets, as shown on the attached Exhibit B.         • All other
improvements are subject to Landlord’s review and approval, and shall be made at
Tenant’s sole cost and responsibility.       2. All the Tenant Improvements
described above shall be performed by Landlord at its cost and expense using
Building Standard materials and in the Building Standard manner.  As used
herein, “Building Standard” shall mean the standards for a particular item
selected from time to time by Landlord for the Building or such other standards
as may be mutually agreed upon between Landlord and Tenant in writing.        
3. Without limiting the “as-is” provisions of the Lease, Tenant accepts the
Premises in its “as-is” condition and acknowledges that Landlord has no
obligation to make any changes or improvements to the Premises or to pay any
costs expended or to be expended in connection with any such changes or
improvements, other than the Tenant Improvements specified in Paragraph 1 of
this Exhibit C.         4. Tenant shall not perform any work in the Premises
(including, without limitation, cabling, wiring, fixturization, painting,
carpeting, replacements or repairs) except in accordance with Paragraph 7.1 of
the Lease.  

 

 

EXHIBIT D

 INSURANCE

Tenant’s Insurance.  Tenant shall, at Tenant’s sole cost and expense, procure
and keep in effect from the date of this Lease and at all times until the end of
the Term, the following insurance coverage:

1. Property Insurance.  Insurance on all personal property and fixtures of
Tenant and all improvements made by or for Tenant to the Premises on an “All
Risk” or “Special Form” basis, for the full replacement value of such property.
    2. Liability Insurance.  Commercial General Liability insurance written on
an ISO CG 00 01 10 93 or equivalent form, on an occurrence basis, with a per
occurrence limit of at least $2,000,000, and a minimum general aggregate limit
of at least $3,000,000, covering bodily injury and property damage liability
occurring in or about the Premises or arising out of the use and occupancy of
the Premises or the Project by Tenant or any Tenant Party.  Such insurance shall
include contractual liability coverage insuring Tenant’s indemnity obligations
under this Lease, and shall be endorsed to name Landlord, any Holder of a
Security Instrument and any other party specified by Landlord as an additional
insured with regard to liability arising out of the ownership, maintenance or
use of the Premises.     3. Worker’s Compensation and Employer’s Liability
Insurance.  (a) Worker’s Compensation Insurance as required by any Regulation,
and (b) Employer’s Liability Insurance in amounts not less than $1,000,000 each
accident for bodily injury by accident and for bodily injury by disease, and for
each employee for bodily injury by disease.     4. Commercial Auto Liability
Insurance.  Commercial auto liability insurance with a combined limit of not
less than One Million Dollars ($1,000,000) for bodily injury and property damage
for each accident.  Such insurance shall cover liability relating to any auto
(including owned, hired and non-owned autos).     5. Alterations Requirements. 
In the event Tenant shall desire to perform any Alterations, Tenant shall
deliver to Landlord, prior to commencing such Alterations (i) evidence
satisfactory to Landlord that Tenant carries “Builder’s Risk” insurance covering
construction of such Alterations in an amount and form approved by Landlord,
(ii) such other insurance as Landlord shall nondiscriminatorily require, and
(iii) a lien and completion bond or other security in form and amount
satisfactory to Landlord.     6. General Insurance Requirements.  All Tenant’s
coverages described in thisExhibit D shall be endorsed to (i) provide Landlord
with thirty (30) days’ notice of cancellation or change in terms; (ii) waive all
rights of subrogation by the insurance carrier against Landlord; and (iii) be
primary and non-contributing with Landlord’s insurance.  If at any time during
the Term the amount or coverage of insurance which Tenant is required to carry
under this Exhibit D is, in Landlord’s reasonable judgment, materially less than
the amount or type of insurance coverage typically carried by owners or tenants
of properties located in the general area in which the Premises are located
which are similar to and operated for similar purposes as the Premises or if
Tenant’s use of the Premises should change with or without Landlord’s consent,
Landlord shall have the right to require Tenant to increase the amount or change
the types of insurance coverage required under this Exhibit D.  All insurance
policies required to be carried by Tenant under this Lease shall be written by
companies rated AVII or better in “Best’s Insurance Guide” and authorized to do
business in the State of Oregon.  Deductible amounts under all insurance
policies required to be carried by Tenant under this Lease shall not exceed
$10,000 per occurrence.  Tenant shall deliver to Landlord on or before the Term
Commencement Date, and thereafter at least thirty (30) days before the
expiration dates of the expired policies, certified copies of Tenant’s insurance
policies, or a certificate evidencing the same issued by the insurer thereunder,
and, if Tenant shall fail to procure such insurance, or to deliver such policies
or certificates, Landlord may, at Landlord’s option and in addition to
Landlord’s other remedies in the event of a default by Tenant under the Lease,
procure the same for the account of Tenant, and the cost thereof (with interest
thereon at the Default Rate) shall be paid to Landlord as Additional Rent.

Landlord’s Insurance.  All insurance maintained by Landlord shall be for the
sole benefit of Landlord and under Landlord’s sole control.

1. Property Insurance.  Landlord agrees to maintain property insurance insuring
the Building against damage or destruction due to risk including fire,
vandalism, and malicious mischief in an amount not less than the replacement
cost thereof, in the form and with deductibles and endorsements as selected by
Landlord.  At its election, Landlord may instead (but shall have no obligation
to) obtain “All Risk” coverage, and may also obtain earthquake, pollution,
and/or flood insurance in amounts selected by Landlord.     2. Optional
Insurance.  Landlord, at Landlord’s option, may also (but shall have no
obligation to) carry (i) insurance against loss of rent, in an amount equal to
the amount of Base Rent and Additional Rent that Landlord could be required to
abate to all Building tenants in the event of condemnation or casualty damage
for a period of twelve (12) months; and (ii) liability insurance and such other
insurance as Landlord may deem prudent or advisable, including, without
limitation, liability insurance in such amounts and on such terms as Landlord
shall determine.  Landlord shall not be obligated to insure, and shall have no
responsibility whatsoever for any damage to, any furniture, machinery, goods,
inventory or supplies, or other personal property or fixtures which Tenant may
keep or maintain in the Premises, or any leasehold improvements, additions or
alterations within the Premises.

 

 